                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF CALIFORNIA

                                   MEMORANDUM

Honorable John A. Mendez                     RE: Thomas Venable
United States District Judge                     Docket Number: 2:15CR00196-01
Sacramento, California                           PERMISSION TO TRAVEL
                                                 OUTSIDE THE COUNTRY

Your Honor:


Thomas Venable is requesting permission to travel to Paris, France.           He is current with all
supervision obligations, and the probation officer recommends approval be granted.


Conviction and Sentencing Date: On September 13, 2016, Thomas Venable was sentenced for
the offense of 18 U.S.C. 666(a)(1)(A), Theft From Program Receiving Federal Funds (Class C
Felony).


Sentence Imposed: 1 year, 1 day custody in the Bureau of Prisons, 24 months Supervised Release,
$100 Special Assessment (Paid), and $195,528 Restitution (Paid).


Dates and Mode of Travel: From November 9, 2018, through November 12, 2018. Travel
arrangements will be made upon approval.


Purpose: Attend a ceremony.




                                               1
                                                                                                  REV. 03/2017
                                                                   TRAVEL ~ OUTSIDE COUNTRY_ COURT MEMO.DOTX
RE:      Thomas Venable
         Docket Number: 2:15CR00196-01
         PERMISSION TO TRAVEL OUTSIDE THE COUNTRY


                                   Respectfully submitted,




                                        Adrian Garcia
                                United States Probation Officer

Dated:     November 7, 2018
           Fresno, California
           AG/dp


REVIEWED BY:                 Rick Tarazon
                            for Tim D. Mechem
                            Supervising United States Probation Officer



                                ORDER OF THE COURT

The Court orders:

         ☒ Approved ☐ Disapproved

DATED: 11/7/2018                           /s/ John A. Mendez__________________________
                                           United States District Court Judge




                                              2
                                                                                                 REV. 03/2017
                                                                  TRAVEL ~ OUTSIDE COUNTRY_ COURT MEMO.DOTX
